Weaver, J.
(dissenting.) I cannot concur in the opinion prepared by Mr. Justice Evans. Though not so declaring, it effectually overrules at least a dozen of our own decisions, and puts us out of harmony with the courts of all our sister jurisdictions in the United States.
I. This radical departure is sought to be justified by framing a definition of libel which has no support in precedent or in the statute. If any question can ever be regarded as settled by legislative act and uniform judicial interpretation, it is that in this state, libel, whether in civil or criminal proceedings, is just what the statute quoted by the majority declares it to be: Any “malicious defamation of a person, made public by any printing, writing, sign, picture, representation or effigy, tending to provoke him to wrath or expose him to public hatred, contempt or ridicule, or to deprive him of the benefits of public confidence and social intercourse.” Code Section 5086.
The vice of the argument by the majority in this case is not in any express denial of the authority of the statute, but in limiting its effect to cases in which the alleged libel “impugns the integrity or moral character” of the complaining party, and *846from this premise reaching the conclusion that, as the printed matter here complained of did not attack or impugn the plaintiff’s integrity or moral character, and accused him of nothing which he had not the legal right to do, it was not libelous, oven though it may have tended to provoke him to wrath or expose him to public contempt or ridicule, or to deprive him of the confidence of the public. In other words, the legal effect of such holding is that a publication is libelous only when it is of a character to constitute slander, if published orally. That this is not the law, and that to constitute libel the language need not be slanderous, nor express or imply a charge affecting the moral character or integrity of its victim, is thoroughly settled. It is libel if it be malicious, false, and defamatory, and it is defamatory if it be of a character calculated to bring the person into disrepute or deprive him of the benefits of public confidence or social intercourse, even though the language be not slanderous per se; and if it be of such injurious character, it is presumed to be both malicious and false, without express proof thereof. The soundness of this rule is recognized by all the authorities. Halley v. Gregg, 74 Iowa 563, 565; Call v. Larabee, 60 Iowa 212; Children v. Shinn, 168 Iowa 531, 543; Morse v. Times-Republican Ptg. Co., 124 Iowa 707; Hughes v. Samuels Bros., 179 Iowa 1077, 1087; Stewart v. Pierce, 93 Iowa 136; Turner v. Brien, 184 Iowa 320, 324; Codner v. Central C. R. Agency, 180 Iowa 188. And see the rule as stated in 1 Cooley on Torts (3d Ed.) 402, where it is said that:
“Any words that tend to lower the plaintiff in the estimation of his friends or in the common estimation of citizens, or that tend to injure his social character or status, or to destroy the confidence of his neighbors in his integrity, are libelous per se.”
The authorities to this effect are exceedingly numerous, and practically without question. The reasonableness and justice of the rule are well stated in our own case, Hughes v. Samuels Bros., supra, where it is said:
“Every written publication, maliciously made, defamatory of another; which tends to any of the consequences set out in the statute, is a violation of the inhibitions of the statute. It is, therefore, a wrong done to a citizen in violation of the statute. *847It is, therefore, actionable per se. The fact that it is a violation of the inhibition of the statute makes it actionable per se. In contemplation of law, reputation is a delicate plant, withered by the breath of scandal. Any publication which imputes to another conduct which right-thinking men condemn, whether the conduct involve a crime, moral .turpitude, or any conduct in life, purpose, or manner of living which the common sense of right-thinking men condemns, is presumed in law to have injuriously affected the reputation of the person so assailed, and, by such injury, to have caused him some damage. It follows, therefore, that libel is an assault upon character resulting in some injury to the reputation. The injury must be traceable to the assault, and the damage must be the proximate result of the injury. Everyone recognizes the blighting effect of scandalous utterances directed against the character, conduct, or reputation of men. Everyone recognizes that such assaults, publicly made, tend injuriously to affect the reputation and standing of the one so assailed among his fellows. It is from the recognition of this that the law implies damages, without allegation or proof of special damages. Defamation consists in maliciously poisoning the minds of others against the party assaulted, by printing, writing, etc., thereby bringing on them some of the consequences provided against in the statute. The statute is intended to, and does, 'prohibit the malicious poisoning of the minds of others against a citizen, under the protection of the law, by the use of public printing, etc., and this inhibition attaches whether done directly by the wording of the thing complained of, or indirectly by insinuation, imputation or suggestion. The statute is intended to protect one in a right, and to deny to others the liberty to invade that right. ’ ’
II. The discussion by the majority is based upon an entire misconception of the nature >of plaintiff’s complaint, as well as of the applicable law. The opinion assumes that the alleged libel has reference to the charge or allegation that plaintiff had interfered with certain alleged gambling practices at a county fair, and that, as such activities were admittedly within his legal rights as a citizen, the publication could not reasonably be considered injurious,to the plaintiff, or entitle him to a recovery *848of damages. If tbis were a true or accurate statement of tlie situation, I could readily agree with the majority. But it is not the situation, and is not the issue presented for trial. The libel is not in the statement of the acts attributed to the plaintiff, but in its aspersions upon the character of the plaintiff and the motives by which he was actuated. It in substance charges the plaintiff with being a crank, a meddler, and an interloper, a man who, under hypocritical pretense of enforcing the law, seeks to gratify his personal dislikes and grudges, and through spite would deprive the local fair association of the allowance to which it was honestly and legally entitled; and that his conduct was unworthy of a loyal citizen of the county. If this be not libel per se, then the law upon the subject has been hopelessly out of joint during the entire period of our judicial history. The pronouncement of the majority that it is not enough to constitute libel that it be a mere “publication concerning a person which tends to provoke him to wrath or expose him to public hatred or ridicule or deprive him of public confidence or social intercourse” is, of course, correct. Nobody argues otherwise. The proposition is a mere “man of straw,” and its admission does not affect the merits of this case. To be libelous, the statements must be false and malicious, and must be of a character which the court or jury may say is such as naturally and reasonably tends to excite the wrath of the person so traduced, or deprive him of public confidence. If a citizen of average fair character finds himself pilloried in the public press ás a litigious and quarrelsome neighbor, a man governed by spite and disloyal to the interests of the city or county where he lives, he must needs be either a profound philosopher or a human alligator if he be not stirred to wrath by the assault. And even if he have the grace and strength of character to bear it with equanimity, the natural and inevitable effect of such publication is to injuriously affect his hold upon the respect and confidence of the public. The authorities to this effect are so numerous and so unanimous that to attempt their collation would savor of pedantry. It was, therefore, error for the trial court to deny the plaintiff’s right to go to the jury. I respectfully suggest that the law of libel has been too long and too thoroughly settled to justify the *849court, at this late day, in attempting to reconstruct it and to overturn at a single sweep the long list of decisions which, until now, have had our unquestioning approval.
Though largely declaratory of the common law, it should not be overlooked that the subject is one of-which the legislature has taken cognizance. The statute has had frequent judicial consideration, and its effect has been settled by practically unvarying construction. Its amendment or modification should be left 'to the authority which enacted it. The judgment here appealed from should be reversed.
Pkeston, J., concurs in this dissent.